Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7-10, 13-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chantry (US 2012/0110091) in view of Wilkerson (US 2012/0158658). 

Chantry discloses, regarding claims 1, a welder 310 which would contain a power source which has a controller comprised of user interface 330, logic 350 and processor 360. A network interface makes up a wireless communication system which transmits data from a welder or to a welder as the device is identified and software is capable of being downloaded to the device. (See Paragraphs [0030]-[0034] and [0060]) Even if Chantry fails to disclose initiating a code download using an over the air protocol when the device is in an un-programmed state. Wilkerson discloses identifying a particular device using and over the air programming protocol (201), checking if the device is in an unprogrammed state (211) and downloading the information to the device (207 or 213). (See Paragraph [0046]) It would have been obvious to adapt Chantry in view of Wilkerson to provide the identifying and initiating a download for programming a new device or restoring lost data to a device. Chantry discloses, Fig 3 shows the 

Chantry discloses, regarding claims 7, a welder 310 which would contain a power source which has a controller comprised of user interface 330, logic 350 and processor 360. A network interface makes up a wireless communication system which transmits data from a welder or to a welder as the device is identified and software is capable of being downloaded to the device. (See Paragraphs [0030]-[0034] and [0060]) Even if Chantry fails to disclose initiating a code download using an over the air protocol when the device is in an un-programmed state. Wilkerson discloses identifying a particular device using and over the air programming protocol (201), checking if the device is in an unprogrammed state (211) and downloading the information to the device (207 or 213). (See Paragraph [0046]) It would have been obvious to adapt Chantry in view of Wilkerson to provide the identifying and initiating a download for programming a new device or restoring lost data to a device. Chantry discloses, Fig 3 shows the interface of the welding device which is considered the wireless remote control as the welding device is located remotely from the server. The remote interface 570 could also be considered the wireless remote control.

Chantry discloses, regarding claims 15, a welder 310 which would contain a power source which has a controller comprised of user interface 330, logic 350 and processor 360. A network interface makes up a wireless communication system which transmits data from a welder or to a welder as the device is identified and software is capable of being downloaded to the device. (See Paragraphs [0030]-[0034] and [0060]) Even if Chantry fails to disclose initiating a code download using an over the air protocol when the device is in an un-programmed state. Wilkerson discloses identifying a particular device using and over the air programming protocol (201), checking if the device is in an unprogrammed state (211) and downloading the information to the device (207 or 213). (See Paragraph [0046]) It would have been obvious to adapt Chantry in view of Wilkerson to provide the identifying and initiating a download for programming a new device or restoring lost data to a device. Chantry discloses, Fig 3 shows the interface of the welding device which is considered the wireless remote control as the welding device is located remotely from the server. The remote interface 570 could also be considered the wireless remote control.


Claims 2, 4, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chantry (US 2012/0110091) in view of Wilkerson (US 2012/0158658) and in further view of Albrecht (US 2008/0061049). 

. 

Claim 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chantry (US 2012/0110091) in view of Wilkerson (US 2012/0158658) and in further view of Hayes (US 2005/0127053). 

The teachings of Wilkerson have been discussed above. Wilkerson fails to disclose detecting a boot loader. However, Hayes discloses a welding device for receiving software updates wirelessly and using a boot loader to determine if an update is needed. It would have been obvious to Wilkerson in view of Hayes to provide the boot loader and detecting the boot loader for automatically determining if a software update is available or needed and executing the update. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 is also considered to be objected to if it were to include all the limitations of claim 11. However, it is unable to be rejected due to dependency on claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/1/2022